Jordan, Justice.
Appellant, Dudley Williams, and his wife, Ellen Louise Williams, each filed a petition for divorce against the other. The cases were tried together and after an evidentiary hearing the trial court granted appellant’s divorce petition. Appellant’s wife was awarded the household furnishings and personal property located at the residence of the parties, a lump sum of $5,000 as permanent alimony and $200 in attorney fees. Appellant filed a motion for a new trial which, as amended, was overruled by the trial court.
Appellant initially seeks to set aside this judgment on the general ground that the judgment was contrary to the evidence and that the lump sum award of $5,000 was excessive. An examination of the record shows facts *33sufficient to authorize the judgment of the trial court.
Submitted February 10, 1978
Decided March 8, 1978.
Hartley & Reid, G. Michael Hartley, William L. Martin, III, for appellant.
E. Carl Prince, Jr., for appellee.
Appellant also enumerates as error the failure of the trial court to grant his amended motion for new trial on the grounds of newly discovered evidence. Appellant produced two affidavits at the hearing on his amended motion for new trial which supported his trial testimony that his wife had disposed of certain personal items of family property. The effect of this evidence is cumulative only, and as such, is not a sufficient ground on which to grant a new trial. Offutt v. State, 238 Ga. 454 (233 SE2d 191) (1976).

Judgment affirmed.


All the Justices concur.